MEMORANDUM**
The government appeals from the sentence imposed pursuant to a plea agreement under Fed.R.Crim.P. 11(e)(1)(C) that credited Simon Balmaceda with time served in state custody before being transferred to federal detention. For reasons set forth in United States v. Cervantes-Valencia, 322 F.3d. 1060 (9th Cir.2003), we reverse and remand for the district court either to re-sentence Balmaceda in conformity with his plea agreement or to reject the plea agreement and place the parties in a pre-plea posture.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.